UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6725



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND CHERISSON, a/k/a Haitian James,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-94-97)


Submitted:   November 22, 2005            Decided:   December 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Raymond Cherisson, Appellant Pro Se. Christine Blaise Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Raymond Cherisson seeks to appeal the district court’s

July 8, 2004, dismissal of his “Motion for habeas corpus relief

based on newly reliable evidence and/or 60(b)(6),” which motion

Cherisson filed on March 16, 2004.    Cherisson filed his notice of

appeal on April 18, 2005, over nine months after the district

court’s dismissal of the motion, together with a separate motion of

the same date to file his notice of appeal out of time.     As the

district court has not ruled on Cherisson’s April 18, 2005 motion

to file an untimely appeal, this court is without jurisdiction at

this juncture to review the dismissal of the Rule 60(b) motion.

Accordingly, we remand this case to the district court for the

limited purpose of ruling on Cherisson’s motion to file an untimely

appeal.




                                                           REMANDED




                              - 2 -